Citation Nr: 0415405	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-27 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a higher initial evaluation for cluster 
headaches, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to April 
2003.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  It is reasonably probable that the veteran's cluster 
headaches are productive of characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent, and no 
more, for cluster headaches have been approximated for the 
period of the claim.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.102, Part 4, including §§ 4.7, 4.124a, 
Diagnostic Code 8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

I. Duty to Notify

The Court has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction (RO).  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In Pelegrini, the Court 
also discussed four notice elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide; 
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

For the reasons noted below, the Board finds that VA complied 
with the notification and assistance provisions of the VCAA, 
such that the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

After the veteran filed his claim for service connection in 
January 2003, the RO transmitted a VCAA letter to him later 
that month.  This letter advised the veteran of the VCAA's 
duties to notify and assist him in substantiating his claim, 
and also advised him of the delegation of responsibility 
between VA and the veteran in obtaining information and 
evidence in support of his claim.

This January 2003 letter told the veteran that in order to 
establish entitlement to service connection for his claimed 
disorder, the evidence must show three things: (1) an injury 
in service or a disease that began in or was made worse 
during service, or an event in service causing injury or 
disease; (2) a current physical or mental disability; and (3) 
a relationship between the current disability and the injury 
or disease in service.  As to element (1), the RO further 
informed the veteran that some disorders, even though not 
explicitly shown in service, may be determined to have been 
incurred in service, namely certain presumptive conditions.  
In conjunction with each of the three elements, the RO 
provided additional information concerning the type of 
evidence that was required to support each element, what 
steps it would take to obtain this evidence, and what 
evidence the veteran should provide.   

In the January 2003 communication, the RO also advised the 
veteran that VA must make reasonable efforts to help him get 
evidence necessary to support his claim, and that the RO 
would help him get such documents as medical records, 
employment records or records from other Federal agencies.  
The RO further advised that the veteran must provide enough 
information about these records so that it would be able to 
request them from the person or agency who has the records.  
The RO notified the veteran that it was still his 
responsibility, however, to support his claim with 
appropriate evidence.  The RO further indicated that it would 
assist the veteran by providing a medical examination or 
getting a medical opinion, if it decided that such 
information was necessary to make a decision on his claim.  

The RO also told the veteran in January 2003 that it needed 
certain information or evidence from him, namely information 
for any person or agency holding records that might support 
his claim.  For medical records, the veteran was advised to 
provide contact information, the dates of treatment, and 
release forms in the case of any private facilities.  The RO 
also informed the veteran that he should tell VA about any 
additional information or evidence that he wanted the RO to 
obtain for him.  The RO also told him that it would request 
certain evidence in support of his claim, namely his service 
medical records and pre-discharge VA examination report.

Thereafter, in a later January 2003 statement, the veteran 
reported that he had received the RO's VCAA notice letter.  
He also stated that he did not have or know of any other 
sources of evidence for his claim.

The RO then granted service connection for the veteran's 
claim in February 2003, and assigned the veteran's disability 
an initial noncompensable (0 percent) rating, effective from 
the day after his departure from active service.  This rating 
decision listed all evidence considered in support of the 
claim, including the veteran's service medical records and a 
January 2003 VA examination report.  The RO told the veteran 
that there was sufficient evidence of record to show that he 
had headaches in service and currently, and that service 
connection was warranted.  The RO noted, however, that the 
evidence did not demonstrate that he experienced 
characteristic prostrating attacks (causing an inability for 
him to do anything)  averaging one in two months over the 
last several months, so as to award a higher, 10 percent 
rating for his disability.  

Thereafter, in a September 2003 rating action and statement 
of the case, the RO advised the veteran that it increased his 
disability evaluation from noncompensable to 10 percent, 
based upon a new review of the evidence of record, as well as 
additional evidence submitted by the veteran and his wife.  
The RO indicated that while a rating of 10 percent was 
appropriate, a higher evaluation of 30 percent was not 
warranted, because there was no evidence to show that the 
veteran suffered from characteristic prostrating attacks at 
an average of once a month over the last several months.   
Furthermore, in the statement of the case, the RO also 
provided the veteran with the text of several laws and 
regulations deemed important to his claim, including: 
38 U.S.C.A. § 5107 (West 2002) (claimant responsibility and 
benefit of the doubt doctrine); 38 C.F.R. § 3.159 (2003) (VA 
assistance in developing claims); 38 C.F.R. § 3.321 (2003) 
(general rating considerations and extraschedular 
evaluation); 38 C.F.R. § 4.1 (2003) (essentials of evaluative 
rating); 38 C.F.R. § 4.10 (2003) (functional impairment); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2003) (schedule of 
ratings applicable to evaluated service-connected migraine 
headaches); 38 C.F.R. § 4.6 (2003) (evaluation of evidence); 
and 38 C.F.R. § 4.7 (2003) (when to assign the higher of two 
evaluations). 

Finally, in a December 2003 letter, the RO informed the 
veteran that his claim was ready for transfer to the Board 
for evaluation.  This letter also advised the veteran of how 
he could then submit additional evidence directly to the 
Board.  The veteran did not thereafter submit or identify any 
additional evidence for review.

The above shows that, throughout the appeal, the veteran was 
notified as to the legal criteria governing his claim, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help him obtain relevant records 
and/or obtain a new examination if needed, and that he was 
ultimately responsible for providing evidence in support of 
his claim.  In response, the veteran has submitted evidence 
and argument in support of his claim. 

Furthermore, because the VCAA notice in this case was 
provided to the veteran prior to the initial RO 
determination, the timing of this notice complies with the 
express requirements of the law as found by the Court in 
Pelegrini.  

II. Duty to Assist

VA also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The claims file contains 
the veteran's service medical records concerning his 20 years 
of active duty, as well as statements and other information 
submitted by the veteran in support of his claim.  Notably, 
the veteran has not identified additional treatment records 
that need to be associated in support of his claim, and has 
not identified any other additionally available evidence for 
consideration in this appeal.  

The Board recognizes that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion "when such is necessary" to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i) (2003).  To that end, the veteran 
was provided with a VA general medical examination in January 
2003 shortly after submitting his claim for service 
connection, in order to provide information so as to 
appropriately evaluate his claim.  The Board also finds that 
additional medical evaluation of the veteran is not necessary 
at this time, as the record contains sufficient and timely 
medical evidence, as well as credible lay evidence of 
observed symptomatology, that adequately demonstrates his 
current level of disability.  

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran in this case, such 
that the record is now ready for appellate review.

Factual Background

The evidence for review includes the veteran's service 
medical records, a January 2003 VA examination report, 
written statements from the veteran and his wife, and medical 
treatise information provided by the veteran.  In reaching 
its decision herein, the Board has carefully reviewed, 
considered and weighed the probative value of all of the 
relevant evidence of record.

The veteran served on active duty from April 1983 to April 
2003.  His service medical records document an initial report 
for treatment for headaches in December 1992.  At that time, 
he complained of severe headaches, and noted that he had a 
history of cluster headaches from ages 23 to 25, and then no 
headaches until approximately a week prior to this visit.  He 
noted that these headaches occurred at the same location as 
two years ago, and that they generally lasted for about 30 
minutes to an hour in duration.  He reported that each recent 
episode had occurred at the same time of day, and that his 
last headache happened the day before this visit.  He 
indicated that he did not currently have a headache at this 
visit.  The service physician's assessment was probable 
recurrent cluster headaches, and he prescribed medication to 
the veteran.  He told the veteran to return to the clinic if 
the headaches became worse, or were not relieved by the 
medication.

Four days later in December 1992, the veteran reported for 
non-urgent emergency care, complaining of a migraine headache 
from the evening prior, and noting that the medication 
recently prescribed had not worked sufficiently.  After 
examination, the physician's assessment was migraine 
headache, and he advised the veteran to continue with his 
medication, but to return to the service department clinic 
for follow-up evaluation.

Then, nine days later in December 1992, the veteran returned 
to the service department clinic.  He reported that the 
prescribed medication was now working well to relieve his 
symptoms.  The service prescribed additional medication, 
including for the relief of nausea, and advised the veteran 
to return again to the clinic if his symptoms worsened or if 
his condition did not improve.

The service medical records show that the veteran was not 
seen again until August 1994, at which time he complained of 
migraine headaches, and reported a five-year history of 
cluster headaches.  He indicated that he had experienced no 
headaches in the prior year.  The service physician 
prescribed new medication for the veteran.

Six days later in August 1994, the veteran reported for non-
urgent emergency care, noting a history of cluster headaches 
since age 24.  He said that he had had headaches annually, 
lasting one to three months at a time, but that he had had no 
headaches in the last year.  The physician noted that the 
veteran now reported for treatment based upon an acute onset 
of cephalgia.  After a neurological consultation, the veteran 
was provided with a new medication, which was noted to afford 
moderate but incomplete relief, although the veteran felt 
comfortable enough to go home at that time.  The veteran was 
then prescribed a five-day course of high-dose steroids, to 
be used at home, as well as some other medication for pain 
relief.   The assessment was cluster headaches, and the 
veteran was advised to report for a follow-up neurologic 
consultation.  

The next report of treatment is dated in July 1996, where the 
veteran noted a history of headaches several years ago, then 
no headaches for the past two years.  He indicated that he 
had had increased pain over the last week, with nausea and 
more pain the evening prior.  The assessment was a cluster 
headache, and the service physician prescribed medication for 
relief.  The physician advised the veteran to return if his 
symptoms persisted or worsened after this visit.

For an April 1997 service eye examination, the veteran 
reported that he did not have a history of frequent or 
recurrent headaches.

For a November 1998 health enrollment assessment review 
questionnaire, the veteran reported that he had no chronic 
disease conditions, and that he was not currently using any 
prescription medications.  

The veteran then reported for emergency care in November 
2000, complaining of a migraine headache in existence for the 
last three hours.  He noted that he had had a history of 
cluster headaches, but that his last headache had occurred 
three years ago.  The veteran was observed to be in no 
distress at the time, and he was administered medication.  
The diagnosis was a cluster headache.  The veteran's 
condition was noted as improved at the time of release, and 
he was referred for follow-up evaluation.

The veteran was then seen in December 2000.  In this report, 
the veteran's headaches were noted to recur, but 
infrequently.  After clinical evaluation, the service 
physician's assessment was tension headache, and he 
prescribed new medication for the veteran.  

At a June 2002 retention evaluation, the veteran complained 
of a history of cluster headaches dating from 1988 to 2001. 

In an early January 2003 emergency care report, the veteran 
reported that he had begun to have migraine headaches a few 
days prior to this visit.  He indicated his belief that the 
headaches may be related to a pinched nerve in his back.  The 
physician's assessments at the time were headache and muscle 
pull, and medication was again prescribed for relief.  Six 
days later in January 2003, the veteran returned to the 
service department hospital for an appointment described as a 
consultation for seasonal allergy headache and congestion.  
After evaluation, the diagnosis was allergic rhinitis.  

The veteran's January 2003 retirement examination papers 
record a history of chronic migraines since approximately 
1990 or 1991, treated with medications.  At the time, the 
veteran reported that he was currently experiencing a 
recurrence of migraine headaches.

In January 2003 (prior to his April 2003 discharge), the 
veteran filed for service connection for his cluster 
headaches.  Thereafter, he was afforded a VA general medical 
examination in mid-January 2003.  The veteran reported a 
history of cluster headaches beginning in his early 20's.  He 
noted that his headaches typically occurred in the Fall of 
the year, in October, November or December, frequently around 
11:00 a.m.   He indicated that his initial medication usually 
relieved his headaches in about an hour.  He reported that 
his headaches continued in this pattern in the beginning for 
about five years, then he had no headaches for a two-year 
period before they recurred again.  He stated that he then 
experienced a fairly dormant period until his headaches 
started up again in 2000, when he developed a recurrent 
headache similar to his prior cluster headaches.  He reported 
that a currently prescribed medication now relieves his 
symptoms.  The January 2003 VA examiner indicated that she 
had reviewed the veteran's service medical records, noting 
his reports for treatment of headaches in December 1992, 
August/September 1994, July 1996 and November/December 2000.  
She also observed that he was recently evaluated in January 
2003 for headache assessed as a questionable muscle tension 
headache.  After clinical examination, this examiner's 
assessment was a history of cluster headaches.

About a week after the VA examination, in late January 2003, 
the veteran reported for emergency care at his service 
department hospital, with complaints of a migraine headache 
lasting for the past 45 minutes.  The veteran described his 
condition as a typical cluster-migraine headache.  After 
examination, the assessment was a migraine headache with aura 
(with notation that the veteran had no prior history of 
auras).  The veteran was prescribed medication, noted to have 
improved by the time of his release, and advised to follow up 
with his physician in 72 hours.  

In February 2003, the RO released a rating decision that 
service-connected the veteran's claim, and assigned the 
veteran a noncompensable disability rating.  In a July 2003 
notice of disagreement to the RO's assignment of this 
noncompensable evaluation for his headaches, the veteran 
noted that he had had a history of these headaches since 
1986.  He stated that while on service duty back then, he 
would experience a headache, take a lot of aspirin and over-
the-counter allergy medication, and then "hide out" in a 
dark closet or restroom until his symptoms subsided enough to 
return to duty.  He reported that he would have these 
headaches every day for several months, then they would 
completely disappear for a few months, and then return again.  
He noted that after encouragement from his wife to see a 
doctor, he was finally diagnosed with cluster headaches in 
1991 or 1992.  He reported that now, his headaches are a part 
of his life, and that he has learned to cope with them.  He 
indicated that he uses over-the-counter and prescription 
medication for relief, but that he prefers not to use the 
prescribed medication where possible because of side effects.  
He stated that he has also used prayer, changes in diet, ice, 
heat, cold showers, and massage to treat and alleviate 
symptoms.  The veteran described a cycle of daily headaches, 
lasting for several hours, and occurring for months at a 
time.  He averred that when a headache is at its peak, he is 
completely incapacitated and must remain isolated in a dark 
place until it is gone.  He also reported that although the 
January 2003 VA examiner did not make note of it, he told her 
that he was experiencing a headache at that examination.    

The veteran's wife also submitted a statement in July 2003.  
She reported that she had known the veteran since at least 
1986, and that everything he provided in his July 2003 
statement was true.  She reported that the veteran had 
suffered from cluster headaches since she had met him.  She 
described him as stubborn and indicated that he would not see 
a doctor, and noted that he did not like the side effects of 
the medications prescribed to him for his headaches.  She 
reported that the headaches are often severe, causing the 
veteran to be dizzy, and to vomit.  She also noted that 
sometimes, the medications do not work.  She indicated that 
the headaches sometimes last for two to three hours, and 
sometimes for two to three days.  She also reported that the 
headaches will appear daily for three to four months, then 
disappear for one to two months before returning again. 

In a later July 2003 statement accompanied by Internet 
information on cluster headaches, the veteran averred that he 
does not report to a doctor every time he has a headache, 
only when he is at the peak of an attack (usually in the 
second month of a three-month attack).  He noted that he 
tries not to see a doctor unless he cannot bear the peak of 
the attack.  He reiterated that when the headaches happen, he 
is completely debilitated, and that even with a light cluster 
headache, he cannot do anything, because he cannot bear 
light, cannot talk, and needs to avoid movement.  He reported 
that the headaches usually happen at night, and last for 
several hours, with medication helping, but leaving him 
extremely fatigued.  He averred that he has developed a 
specific pattern of self-treatment to help prevent frequent 
doctor visits, so that he only has to see a physician when 
the headaches are completely out of control.  He also 
indicated that he tries to avoid seeing the doctors too 
frequently to try to save time and unnecessary expense, and 
that he has tried his best to prevent his headaches from 
interfering with his service duties where possible.  The 
Internet information provided with the veteran's statement 
provided details on cluster headaches, including that they 
often begin to occur at a young age, are frequently 
misdiagnosed, can be very debilitating, and can occur in long 
cycles, but then completely cease for periods in-between.  

In a September 2003 rating decision and statement of the 
case, the RO decided to increase the veteran's disability 
rating for cluster headaches to 10 percent, effective the day 
after his discharge from service.  The veteran has continued 
his appeal of the rating assigned, averring that his 
condition still warrants a higher initial evaluation.

Applicable Law

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific disorder.  The 
ratings are intended, as far as can practicably be 
determined, to compensate for the average impairment of 
earning capacity resulting from such disability in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of 
a service-connected disability requires a review of the 
veteran's entire medical history regarding that disability.  
38 C.F.R. §§ 4.1, 4.2 (2003).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking employment, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).

The Board notes that the veteran first expressed disagreement 
with the original assignment of a disability rating following 
the award of service connection for his cluster headaches in 
February 2003, and as such, the severity of his disability 
must be considered during the entire period from the initial 
assignment of the disability rating to the present, as well 
as the potential applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

The veteran's service-connected cluster headaches are 
currently evaluated as 10 percent disabling under Diagnostic 
Code 8100, applicable to migraine headaches with 
characteristic prostrating attacks averaging one in two 
months, as occurring over the last several months.  See 
38 C.F.R. § 4.124a (2003).  A 30 percent rating is for 
assignment where there are characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A maximum 50 percent evaluation is also available 
where there are very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  Id. 

Analysis

In this case, the veteran avers that he currently experiences 
cluster headaches in a pattern of daily headaches occurring 
for three to four months at a time, then no headaches for one 
to two months, and then a repeat of this pattern.  The Board 
also recognizes, however, that the medical evidence of record 
does not show the provision of treatment at this frequency, 
as noted by the RO in its assignment of only a 10 percent 
disability evaluation for the veteran's cluster headaches.  

The Board finds that the evidence of record as to the 
occurrence and severity of the veteran's headaches is in 
conflict here, as the bulk of the service medical reports 
suggest a certain level of frequency of the veteran's 
attacks, whereas the veteran and his wife have reported that 
the attacks occur much more frequently, and that the veteran 
has found ways to self-treat his condition in order to 
minimize the necessity and cost of repeat physician 
consultations.  Here, the Board finds that the veteran and 
his wife are competent to report his observed level of 
symptomatology, and will consider their July 2003 statements 
as credible lay evidence as to the frequency of the veteran's 
prostrating cluster headache attacks.  The veteran cannot 
offer a medical opinion as to causation and etiology, but he 
can provide statements as to his complaints and observable 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board further observes that the most recent medical 
evidence of record - the veteran's several visits in January 
2003 for repeat headache attacks in that month -  was not 
available in its entirety to the January 2003 VA examiner 
(especially as one visit occurred more than a week after the 
VA examination took place).  The Board finds that these 
medical reports, demonstrative of more than one headache in a 
month requiring medical consultation, is highly probative 
evidence of the current level of frequency and severity of 
the veteran's headache attacks, and only serves to bolster 
the statements made by the veteran and his wife on this 
matter.

Accordingly, in light of a thorough review of all of the 
credible and competent medical and lay evidence of record, 
the Board finds that the documented frequency and severity of 
the veteran's service-connected cluster headaches more nearly 
approximates the criteria required for the assignment of a 30 
percent initial evaluation for the period of the claim under 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  See 38 C.F.R. 
§§ 3.102, 4.3, 4.7 (2003).  Resolving all reasonable doubt in 
the veteran's favor, the Board concludes that the evidence of 
record supports a finding that the veteran suffers, on 
average, at least one prostrating attack per month, as 
occurring over the last several months.

The Board cannot find, however, that the veteran's service-
connected cluster headaches currently warrant the 50 percent 
maximum evaluation available under Diagnostic Code 8100.  To 
assign this rating, there must be evidence indicative of very 
frequent, prolonged, completely prostrating attacks that, 
most importantly, are currently productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a.  The Board observes that 
the veteran has admitted that, prior to his recent retirement 
from service, he was able to maintain his employment with his 
service department for more than 10 years after finally being 
diagnosed with cluster headaches, and that he was able to 
sufficiently perform his required duties despite his 
described frequency of headaches and the severity of his 
symptoms.  Notably, the Board further observes that the 
veteran did not require an early separation from service due 
to any physical incapacity, such as that caused by cluster 
headaches.  The Board also notes that the veteran, at this 
time, is still ultimately able to self-treat his symptoms on 
most occasions, and apparently has not reached a level of 
symptomatology that would convince him - regardless of 
admittedly important considerations as time, cost or 
convenience - that he must seek more frequent medical 
consultation.  In light of these facts, the Board finds that 
the veteran's service-connected cluster headaches more nearly 
approximate the criteria for the assignment of a 30 percent 
(and not 50 percent) evaluation under 38 C.F.R. § 4.124a.  
38 C.F.R. § 4.7.  Accordingly, the Board has considered the 
applicability of staged ratings and concludes a 30 percent 
initial evaluation, and no more, is warranted for the period 
of the claim. 

The Board additionally notes that it has contemplated other 
codes under VA's Schedule for Rating Disabilities in order to 
determine whether another such provision may afford the 
veteran a rating higher than 30 percent.  38 C.F.R. Part 4 
(2003).   After such review, however, the Board finds that 
the a 30 percent rating as classified under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100, is the most applicable and 
appropriate to the veteran's disability.

Lastly, the Board has considered extraschedular evaluation 
for this claim, but finds that, as described earlier, there 
has been no showing that this disability has: (1) caused 
marked interference with employment beyond that contemplated 
in the 30 percent rating; (2) necessitated frequent periods 
of hospitalization; or (3) otherwise rendered impracticable 
the regular schedular standards.  The rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability. In the 
absence of factors suggesting an unusual disability picture, 
further development in keeping with the actions outlined in 
38 C.F.R. § 3.321(b)(1) (2003) is not warranted.  See 
38 C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation of 30 percent for cluster headaches, 
and no more for the period of the claim, is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



